On Appellants’ Motion for Rehearing.
We have concluded that we were in error in affirming the trial court’s judgment in this case. We erred in holding that the suffrage amendment, art. 6, § 2 of the Constitution of this State, Vernon’s Ann.St. had no application to the. election here involved. The cases of Schrock v. Hylton, Tex.Civ.App., 133 S.W.2d 175, cited by us, and Wallis v. Williams, 101 Tex. 395, 108 S.W. 153 there cited are not controlling, There the construction of statutes was involved, but here it is the Constitution. We agree with appellants that the constitution must be construed as a whole and that when so construed there is no conflict between art. 6, § 2, the suffrage provision, and art. 16, § 59, the Conservation and *724Reclamation Amendment, and hence art. 6, § 2 is applicable to statutes enacted pursuant to art. 16, § 59(b) and prior constitutional authority. This being so, as pointed out in our original opinion, art. 7631, as amended by Chap. 30, Acts of the 48th Legislature is in conflict with art. 6, § 2 of the Constitution and therefore the Constitution controls. Appellants’ motion for re-hearing is granted, our former judgment is set aside; the judgment of the trial court is reversed and judgment here rendered for appellants. It is so ordered. Reversed and rendered.